         

Exhibit 10.1
AMENDMENT TO SETTLEMENT AGREEMENT
     This Amendment to Settlement Agreement (this “Amendment”) is entered into
as of August 6, 2008, by and between SM&A, a Delaware corporation (the
“Company”), and Steven S. Myers (“Mr. Myers”).
RECITALS
     WHEREAS, the Company and Mr. Myers are parties to that certain Settlement
Agreement entered into as of May 21, 2008 (the “Settlement Agreement”) pursuant
to which, among other things, the Company agreed to replace two members of its
board of directors within 90 days following the date of the Settlement
Agreement; and
     WHEREAS, the Company and Mr. Myers desire to amend the Settlement Agreement
to extend the period of time within which such board members must be replaced.
AGREEMENT
     NOW, THEREFORE, in consideration of the mutual covenants and agreements
contained herein, and for other good and valuable consideration, the receipt and
sufficiency of which is hereby acknowledged, the Company and Mr. Myers hereby
agree as follows:
     1. Amendment. Paragraph (a) of Section 3 of the Settlement Agreement is
hereby amended and restated to read in its entirety as follows:

  (a)   Prior to Sept. 30, 2008, the Company shall, and shall cause its
directors, officers and other representatives to, take all necessary actions to
(i) obtain the resignation from the Board of two directors of the Company then
serving on the Board, and (ii) appoint with immediate effect two individuals
proposed by one or more of the Company’s major stockholders (it being understood
that Mr. Myers shall be deemed a major stockholder of the Company for the
purposes of this Agreement) to fill the resulting vacancies on the Board (the
“New Directors”), provided that the selection of the New Directors shall be
mutually acceptable to the Company and its major stockholders.

     2. Effect of Amendment. Except as otherwise expressly provided herein, the
Settlement Agreement shall remain unchanged and shall continue in full force and
effect. From and after the date hereof, any references to the Settlement
Agreement shall be deemed to be references to the Settlement Agreement as
amended by this Amendment.

 



--------------------------------------------------------------------------------



 



     3. Entire Agreement. This Amendment constitutes the entire agreement
between the parties hereto with respect to the subject matter of this Amendment
and supersedes all prior agreements, understandings and discussions, whether
written or oral, with respect thereto.
     4. Counterparts. This Amendment may be executed in two or more
counterparts, each of which shall be deemed an original, but all of which
together shall constitute one and the same instrument.
     5. Facsimile Execution. This Amendment may be may be executed by facsimile,
and, upon such execution, shall have the same force and effect as an original.
     6. Governing Law. This Amendment shall be construed in accordance with and
governed by the laws of the State of Delaware.
     IN WITNESS WHEREOF, the undersigned have executed this Amendment as of the
date first set forth above.

                  SM&A    
 
           
 
  By:
Name:   /s/ Cathy L. McCarthy
 
Cathy L. McCarthy    
 
  Title:   Chief Executive Officer    
 
                /s/ Steven S. Myers                   STEVEN S. MYERS    

 